Name: 76/332/EEC: Council Decision of 25 March 1976 amending the Decision of 18 March 1958 laying down the rules governing the Monetary Committee
 Type: Decision
 Subject Matter: monetary relations; NA;  European Union law
 Date Published: 1976-03-31

 Avis juridique important|31976D033276/332/EEC: Council Decision of 25 March 1976 amending the Decision of 18 March 1958 laying down the rules governing the Monetary Committee Official Journal L 084 , 31/03/1976 P. 0056 - 0056 Greek special edition: Chapter 10 Volume 1 P. 0105 Spanish special edition: Chapter 10 Volume 1 P. 0063 Portuguese special edition Chapter 10 Volume 1 P. 0063 COUNCIL DECISION of 25 March 1976 amending the Decision of 18 March 1958 laying down the rules governing the Monetary Committee (76/332/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 105 (2) and 153 thereof, Having regard to the opinion of the Commission, Whereas, by its Decision of 18 March 1958 (1), as amended by the Decision of 2 April 1962 (2) and by Annex I to the Act of Accession (3), the Council laid down rules governing the Monetary Committee ; whereas, in order to facilitate the smooth running of the work of the officers and to ensure a more balanced distribution of their work and in order to achieve a greater degree of representation, the number of officers should be increased and, consequently, Article 7 of the abovementioned Decision should be amended, HAS DECIDED AS FOLLOWS: Sole Article In Article 7 of the Council Decision of 18 March 1958 laying down the rules governing the Monetary Committee, the words "two vice-chairmen" shall be replaced by the words "three vice-chairmen". Done at Brussels, 25 March 1976. For the Council The President M. MART (1)OJ No 17, 6.10.1958, p. 390/58. (2)OJ No 32, 30.4.1962, p. 1064/62. (3)OJ No L 73, 27.3.1972, p. 14.